Order entered May 1, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00392-CV

                    CAROL S. ABLON AND BEN ABLON, Appellants

                                               V.

                            WILLIAM NEAL ABLON, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-14902-I

                                           ORDER
       We GRANT appellants’ April 29, 2013 agreed motion for an extension of time to file a

brief. Appellants shall file their brief on or before June 7, 2013. We caution appellants that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE